FIRST DIVISION
                                                                       NOVEMBER 13, 2007




No. 1-06-3304


In Re MARRIAGE OF                                       )      Appeal from the
                                                        )      Circuit Court of
DHEY ABDUL SAHEB,                                       )      Cook County.
                                                        )
                        Petitioner-Appellee,            )
                                                        )      Nos. 05 D 1733, 05 D 5633
                                                        )      & 05 CH 22625
and                                                     )
                                                        )
ALIXIO KHAZAL,                                          )      Honorable
                                                        )      Jeanne R. Cleveland Bernstein,
                        Respondent-Appellant.           )      Judge Presiding.


       JUSTICE ROBERT E. GORDON delivered the opinion of the court:

       Respondent Alixio Khazal1 and petitioner Dhey Abdul Saheb are the father and mother,

respectively, of six-year-old Basma Ali Khazal. The father appeals from the modified joint

parenting order entered by the circuit court of Cook County on October 12, 2006, which was

incorporated into the judgment for dissolution of marriage entered on the same day. The father

appeals from the order only to the extent that it grants visitation to petitioner in the United Arab

Emirates where she resides, instead of in Illinois where respondent and the minor child reside.

For the reasons stated below, we affirm.



       1
           The father’s notice of appeal spelled his first name as “Alixio.” The father’s appellate

brief spelled his first name as “Alexio.”
No. 1-06-3304


                                           BACKGROUND

       The father, then 34 years old, and the mother, then 24 years old, were married on

February 20, 2000,2 in the United Arab Emirates (UAE), where the marriage was registered. One

child was born during the marriage, namely a daughter, Basma Ali Khazal, on June 20, 2001, in

Chicago, Illinois. On May 20, 2005, the mother filed a petition in Chicago for dissolution of

marriage, which claimed that the parties had been living separate and apart since November 2004.

       Dr. John M. Palen, who has a doctorate in social work, was appointed by the court on

June 9, 2005, to evaluate the parties and the minor child and made the following findings in a

report dated December 12, 2005. The parties spent half their married life living apart from each

other. From the date of their marriage until the mother ‘s return from the UAE to Chicago in

May 2005, the parties had spent a total of 2 ½ years away from each other, in order for the

mother to finish her medical school studies in the UAE. From the time of the child’s birth in June

2001 until she returned with her mother in May 2005, the child spent two of her then four years

away from her father.

       Dr. Palen stated in his report:

                 “Each parent’s version of the marriage, description of Alex’s

                 relationship with Basma, and recollection of the circumstances



       2
           The judgment for dissolution of marriage, dated October 12, 2006, stated that the parties

were married on February 20, 2000. However at the October 12 hearing, the mother testified that

they were married on August 17, 2000, and the trial court so found, orally on the record.

                                                   2
No. 1-06-3304


                leading to Dhey’s return from the United Arab Emirates are polar

                opposites of the other. It is not possible to definitively sort out fact

                from fiction.”

       Dr. Palen found that the parties disagreed about the circumstances of the mother’s return

to Chicago. It is undisputed that mother and child left for the UAE in December 2004 with the

father’s consent so that the mother could prepare for a United States medical licensing exam and

that the father visited the UAE in both January and March 2005. The father claimed to Dr. Palen

that the mother arrived in the UAE in December 2004 with no intent of returning and that she

pushed back the date of her medical exam in order to prolong her stay indefinitely. The mother

denied to Dr. Palen any plan to deprive the father of access to their daughter and did return in

May 2005.

       Dr. Palen’s report listed documents reviewed by him, which included: an order issued by

a court in the UAE on March 17, 2005, at the father’s request to prevent the child from traveling

until further notice; and a cancellation of the travel ban, dated May 16, 2005. The father sought

the travel ban out of a fear that the mother would travel to Iraq to live with a cousin there. The

mother admitted that she obtained visas in March 2005 to travel to Iraq. After the circuit court in

Cook County issued an order on May 2, 2005, requiring the mother’s and child’s return to

Chicago prior to May 25, 2005, the father apparently sought cancellation of the UAE travel ban.

       Dr. Palen recommended in his report that the mother have primary residential custody and

that the parents share legal custody pursuant to a modified joint custody order, which allocated

medical decisions to the mother and educational decisions to the father.

                                                   3
No. 1-06-3304


       Prior to the court hearing on June 26, 2006, the parties indicated their intent to reside in

different countries, with the father residing in Illinois and the mother residing in the UAE. Prior

to the hearing, the parties agreed to most of the terms contained in the subsequently-issued joint

parenting order, namely, that they would share joint legal custody, that the child would reside

primarily with the father in Chicago, that the father would have residential custody and that the

mother would have visitation. However, the parties could not agree on whether the mother’s

visitation would take place in Illinois or in the UAE.

       On April 11, 2006, the father filed a motion to require the guardian ad litem to investigate

issues “relating to the Hague Convention.” At a pretrial conference on June 26, 2006, with all

counsel present, Michael Zaslavsky, the guardian ad litem, recommended that the trial court

permit visitation in the UAE even though the UAE was not a party to the Hague Convention and

that the court set a cash bond to guarantee the child’s return.

       At a hearing on June 26, 2006, both parents testified. The mother agreed to pay airfare

for biannual visits by the child to the UAE with an accompanying adult and to post a bond to

secure the child’s return. The mother admitted that she had obtained visas in March 2005 to travel

with the child to Iraq and that she had objected in early 2005 to the father returning to Chicago

without her and with the child. The mother testified that she was a Canadian citizen in the

process of becoming a United States citizen, and intended to take a United States medical

licensing exam. The mother testified that the child would only be eligible for a visa issued by the

UAE which permitted the child to stay a maximum of 60 days in the UAE.

       The mother testified that she wanted parenting time in the UAE instead of the United

                                                  4
No. 1-06-3304


States for the following reasons:

                “First of all, I don’t have any family here, any friends, I don’t have

                car, I don’t have income. Even if I come here, I want to have fun

                with my daughter. And over there in the United Arab Emirates, I

                have car, I’m going to have everything there, and having family,

                friends, we can go everywhere we can, we’re going to have fun

                there.”

       When the trial court asked the mother, “[H]ow do we know you’re committed to

returning her[?]” the mother replied:

                “I don’t know how to say it, but if I want to do this, I’m going to

                do it from the beginning. Why I came here and have all these

                problems and just stay near because I want to obey the law and be

                with the law, I don’t want to just go and run away and have

                miserable life for my daughter, I want to be on the same side.”

       At the June 26 hearing, the father testified that he purchased the airline tickets for the

mother and child to travel to the UAE in December 2004 and that the round-trip tickets had an

open-ended return date for six months. The father testified that, in January 2005, he flew to the

UAE and the mother refused to let him bring the child back to the United States. When he

returned to the United States, he contacted several offices in an attempt to bring the child back to

the United States. The offices included the United States embassies in Kuwait and the UAE, the

“Washington D.C. Department of children issue,” and the office of Senator Dick Durbin.

                                                   5
No. 1-06-3304


       On February 18, 2005, the father obtained an emergency order of protection from the

circuit court of Cook County directing the mother to return the child to Chicago.

       The father further testified that he returned to the UAE in March 2005 and initiated a

UAE court proceeding to return the child to the United States He claimed that the emergency

order of protection was unenforceable in the UAE but that on March 16, 2005, he did obtain an

order from a UAE civil court prohibiting the child from leaving the UAE. He testified that he

later learned that, coincidentally on the same day, March 16, 2005, the mother had obtained a visa

for her and the child to travel to Iraq. He claimed that the trip was for the purpose of the mother

entering into an arranged marriage in Iraq. The father testified that, while he was in the UAE in

March 2005, he obtained a second United States passport for the child.

       The circuit court of Cook County extended the emergency order of protection until May

2, 2005. On May 2, 2005, the trial court issued an order stating that the mother was still in the

UAE due to a travel restriction and that the mother and child shall return for a court appearance

on May 26, 2005, which they did.

       In the modified joint parenting order, dated October 12, 2006, the trial court ordered

visitation in the UAE during the child’s winter and summer breaks from school. The winter visit

is two weeks long; and the summer visit starts one week after school lets out for the summer and

ends one week before school starts again in the fall. The order provided that the father or another

agreed-upon adult shall accompany the child to and from the UAE on all airline flights, and that

the mother shall pay for the airline tickets for the child and the accompanying adult. If the father

accompanies the child, then he has the right to retain her passport during the visit. If another

                                                  6
No. 1-06-3304


adult accompanies the child, then he or she must deposit the child’s passport with the American

embassy in Dubai for the duration of the visit. In addition to paying for the trip, the mother has

the responsibility to arrange for the child’s visa to the UAE. The father has the right to a one

week visit during the mother’s summer visitation time in the UAE.

       As a condition precedent to visitation, the mother must deposit a cash bond of $100,000

with the clerk of the circuit court of Cook County, Illinois. If the mother fails to return the child

to the father pursuant to the joint parenting order, then the monies in the account shall be forfeited

and paid to the father. The mother was also ordered to pay child support of $50 per week while

she is unemployed and 20% of her net income when she becomes employed.

       On October 9, 2007, the appellate court on its own motion ordered that the appeal shall be

taken on the record and the appellant’s brief only.



                                            ANALYSIS

       On appeal, the father asks this court to reverse that portion of the modified joint parenting

order which granted visitation in the UAE. The father seeks reversal on the grounds that: first,

the trial court erred by granting visitation in a country that is not a party to the Hague Convention

and thus will not enforce an American court order; second, the trial court erred by granting

visitation in the UAE without first obtaining testimony or a written report from the guardian

ad litem, and without considering the written report of the court-appointed psychologist; and

third, the trial court erred by ordering a security bond to guarantee the mother’s return of the

child without first hearing testimony on what would constitute a reasonable amount for the bond.

                                                  7
No. 1-06-3304


                                   Visitation in a Non-Hague Country

          Section 607(a) of the Illinois Marriage and Dissolution of Marriage Act (Dissolution Act)

provides that “[a] parent not granted custody of the child is entitled to reasonable visitation

rights,” 750 ILCS 5/607(a) (West 2006). The “trial court has broad discretion in fashioning the

terms of visitation and those terms will not be overturned absent proof that the court has abused

its discretion.” In re Marriage of Engelkens, 354 Ill. App. 3d 790, 792 (2004). “An abuse of

discretion exists where no reasonable person would agree with the position of the trial court.”

Brax v. Kennedy, 363 Ill. App. 3d 343, 355 (2005).

          The issue of visitation in this case is governed by section 607(a), not section 607(c) (750

ILCS 5/607(c) (West 2006)). Section 607(c) prohibits a trial court from restricting a

noncustodial parent’s visitation rights “unless it finds that the visitation would endanger seriously

the child’s physical, mental, moral or emotional health.” 750 ILCS 5/607 (c) (West 2006). The

appellate court has interpreted section 607(c) to protect the right of a noncustodial parent to

“standard” visitation, which includes unsupervised, overnight visitation in the home of the

noncustodial parent. In re Marriage of Mouschovias, 359 Ill. App. 3d 348, 358 (2005); In re

Marriage of Wycoff, 266 Ill. App. 3d 408, 416 (1994); Gibson v. Barton, 118 Ill. App. 3d 576,

580 (1983). Elimination of a “standard aspect[]” of visitation is a restriction, governed by section

607(c) (750 ILCS 5/607(c) (West 2006)), which requires a finding of serious endangerment.

Mouschovias, 359 Ill. App. 3d at 358; Wycoff, 266 Ill. App. 3d at 416; Gibson, 118 Ill. App. 3d

at 580.

          In the case at bar, the trial court granted visitation in the home of the noncustodial parent,

                                                    8
No. 1-06-3304


which would certainly be standard, but for the fact that it occurs in the UAE. While visitation in

the noncustodial home is “standard,” regular visitation in a foreign country 24 hours away by

plane is not. Although section 607(c) protects “the standard aspects of visitation,” it does not

protect “unusual rights.” Mouschovias, 359 Ill. App. 3d at 358. Thus, the serious endangerment

standard of section 607(c) does not apply to the case at bar. The issue in the case at bar is

whether the trial court abused its broad discretion in fashioning the terms of visitation pursuant to

Section 607(a).

        Although custody in one country and visitation in another country is an unusual

arrangement, it has been permitted. In re Marriage of Pickholtz, 178 Ill. App. 3d 512, 515 (1988)

(agreed order permitted noncustodial father biannual visitation in Israel); Randivojevic v.

Randivojevic, 11 Ill. App. 3d 116, 118 (1973) (in contested case, trial court awarded custody to

mother in Germany and permitted father one-month visitation in United States). In re Marriage of

Condon, 62 Cal. App. 4, 533, 540, 549, 73 Cal. Rptr. 2d 33, 38, 44 (1998) (trial court did not

abuse its discretion by permitting the mother to move with the children to Australia and granting

the father visitation in the United States during school vacations).

        The father claims that the trial court abused its discretion by ordering visitation in the

UAE because, first, the UAE will not enforce the order, and second, the mother will not

voluntarily return the child.

        The UAE is not a party to the Hague Convention on the Civil Aspects of International

Child Abduction (Hague Convention) 51 Fed. Reg. 10494 (1986), and the mother’s attorney

stipulated to this fact at a hearing on June 26, 2006. The Hague Convention provides a civil legal

                                                   9
No. 1-06-3304


remedy to parents seeking the return of or access to their child (Hague Convention arts. 1, 8, 9,

and 10). Countries that have signed the Hague Convention have agreed to the prompt return of a

child who was habitually resident in a signatory country and who was removed or retained in

another signatory country in violation of a parent’s custodial rights (Hague Convention, arts. 1, 3,

4). According to the list of signatory countries maintained by the United States Department of

State’s Bureau of Consular Affairs, the UAE is not a signatory to the Hague Convention, see

Bureau’s website at http://travel.state.gov/family/abduction/hague_issues.html.

        The father claims that since the UAE is not a Hague signatory, he will have no legal

recourse if the mother refuses to return the child from a visit to the UAE. However, contrary to

the father’s claim, he was able to obtain some legal recourse in the UAE. A court in the UAE

issued an order on March 17, 2005, at the father’s request in order to prevent the child from

traveling to Iraq; and then apparently at the father’s request, the UAE court cancelled the ban on

May 16, 2005, to allow the child to travel back to Chicago.

        The father claims that the trial court abused its discretion by granting visitation in a

country that will not enforce a United States custody order, but he fails to cite any legal authority

to support his claim. “A point raised in a brief but not supported by citation to relevant authority

*** is therefore forfeited.” People v. Ward, 215 Ill. 2d 317, 332 (2005); In re Marriage of Bates,

212 Ill. 2d 489, 517 (2004) (“A reviewing court is entitled to have issues clearly defined with

relevant authority cited”); Rosier v. Cascade Mountain, Inc., 367 Ill. App. 3d 559, 568 (2006)

(this court held that, by failing to offer any supporting legal authority or reasoning, plaintiffs

waived consideration of their theory for asserting personal jurisdiction over defendants);

                                                   10
No. 1-06-3304


Ferguson v. Bill Berger Associates, Inc., 302 Ill. App. 3d 61, 78 (1998) (“it is not necessary to

decide this question since the defendant has waived the issue” by failing to offer case citation or

other support as Supreme Court Rule 341 requires); 210 Ill. 2d R. 341(h)(7) (argument in

appellate brief must be supported by citation).

       The father did cite a New York custody case, Ahmad v. Naviwala, 762 N.Y.S.2d 125, 306
A.D.2d 588 (3d. Dept. 2003). In Ahmad, a New York appellate court reversed a trial court’s

award of custody to the father and granted sole custody to the mother, where the father secreted

the children for two years in Saudi Arabia, obtained an ex parte award of custody in Saudi Arabia

and attempted to conceal the children when they traveled to the United States. Ahmad v.

Naviwala, 762 N.Y.S.2d 125, 306 A.D.2d 588 (3d. Dept. 2003). The Ahmed case is readily

distinguishable from the case at bar. In the case at bar, the mother returned the child to the United

States with notice to the father and did not seek custody in another jurisdiction.

       The case at bar is also distinguishable from Mitchell v. Mitchell, 252 Ga. 46, 311 S.E.2d
456 (1984), a custody case prohibiting travel to the UAE. In Mitchell, the Supreme Court of

Georgia held that a trial court had discretion to order the parents not to procure passports for the

children, where the parties had resided in the UAE for seven years prior to the divorce, the father

had absconded to Georgia with the children immediately prior to filing for divorce in Georgia and

the mother objected to residence in Georgia. Mitchell, 252 Ga. at 46-47, 49, 311 S.E.2d at 457-

59. The Georgia Supreme Court held that the trial court had the discretion to prohibit obtaining

passports, since the father would have no legal recourse in the UAE if the mother took the

children back to the UAE. Mitchell, 252 Ga. at 49, 311 S.E.2d at 459.

                                                  11
No. 1-06-3304


        The Mitchell case is distinguishable from our case in two respects. First, after hearing

testimony by the parties, the trial court in Mitchell exercised its discretion to forbid out-of-United

States travel, whereas the trial court in the case at bar exercised its discretion to permit it.

Obviously, the trial courts’ firsthand assessments of the parties in their respective cases was vastly

different. Second, the mother in the case at bar has agreed to the residence of her child in the

United States and returned the child to the United States for that purpose.

        In light of the fact that the father was able to obtain some legal recourse in the UAE and

the fact that the mother returned the daughter to the United States from the UAE, this court

cannot find that the trial court abused its discretion in permitting visitation in the UAE. A trial

court is in a better position than a reviewing court for weighing the evidence. Bates, 212 Ill. 2d at

516. This is particularly true when a trial court must judge the credibility of conflicting witnesses

in order to determine what is in the best interests of a child. Bates, 212 Ill. 2d at 516.

        In the alternative, the father argues that the governing statute in the case at bar is not the

visitation statute (750 ILCS 5/607 (West 2006)), but a removal statute (750 ILCS 5/609 (West

2006)). Removal and visitation cases require different standards of review. In a removal case,

this court will reverse the trial court’s decision only if it is against the manifest weight of the

evidence. Ford v. Marteness, 368 Ill. App. 3d 172, 175 (2006). By contrast, in a visitation case,

this court will reverse only for an abuse of discretion.    Engelkens, 354 Ill. App. 3d at 792.

        In support of his claim that the removal statute governs, the father asserts in his appellate

brief that “the parties treated visitation overseas as removal of Basma to the United Arab

Emirates” and that the “guardian ad litem made his recommendation based upon the removal

                                                   12
No. 1-06-3304


statute.” However, the father’s appellate brief fails to cite any legal authority for his claim that

the removal statute should govern the trial court’s award of visitation. As noted above, any

points not supported by legal authority in an appellate brief are generally waived. In addition, the

appellate court has previously treated visitation in another country as an issue pursuant to section

607, the visitation statute (750 ILCS 5/607 (West 2006)). Mouschavias, 359 Ill. App. 3d at 358-

359.

       To the extent that the removal factors provide this court with some guidance, they do not

suggest a different outcome. Section 609, the removal statute, provides:

                       “The court may grant leave, before or after judgment, to

                any party having custody of any minor child or children to remove

                such child or children from Illinois whenever such approval is in the

                best interests of such child or children. The burden of proving that

                such removal is in the best interests of such child or children is on

                the party seeking the removal. When such removal is permitted, the

                court may require the party removing such child or children from

                Illinois to give reasonable security guaranteeing the return of such

                children.” 750 ILCS 5/609 (a)(West 2006).

       When deciding a removal petition, a trial court must consider the following five factors:

first, whether the proposed move will enhance the quality of life for both the custodial parent and

the child; second, whether the proposed move is a ruse designed to frustrate or defeat the

noncustodial parent’s visitation; third, the motives of the noncustodial parent in resisting removal;

                                                  13
No. 1-06-3304


fourth, the visitation rights of the noncustodial parent; and fifth, whether a reasonable visitation

schedule can be achieved if the move is allowed. Ford, 368 Ill. App. 3d at 175, citing In re

Marriage of Eckert, 119 Ill. 2d 316 (1988).

        These five factors are phrased in terms of the custodial parent seeking removal. For these

factors to provide any guidance to this court in the case at bar, we have to read “noncustodial

parent” wherever the factors state “custodial parent.”

        First, visitation in the UAE will enhance the quality of life for both the mother and the

child. The mother now lives in the UAE. Visitation in the mother’s home will allow the child to

know her mother better and participate in her mother’s daily life. In addition, the mother will be

able to provide activities for her child in her community which would be difficult to arrange if the

mother were merely a visitor in the United States Second, although the father has claimed that

the mother will not return the child, he has not claimed that the mother’s desire for visitation in

the UAE is a mere ruse. Third, as far as the motives of the father in resisting visitation in the

UAE, he admitted in his brief to this court that the parties’ relationship has been “very

acrimonious.” During the hearing on June 26, 2006, the trial court noted that the father refused

to look at the mother during her testimony. Fourth, as for the father’s visitation rights, the father

has the right to visit his daughter for one week during her summer sojourn in the UAE. Fifth, the

father has not claimed that the visitation schedule is unreasonable. Thus, to the extent that the

five removal factors provide some guidance, they do not suggest a different outcome. As noted

before, this court finds that the trial court did not abuse its discretion by granting visitation in the

UAE.

                                                   14
No. 1-06-3304


                    No Testimony or Written Report From Guardian Ad Litem

       The father claims that the trial court erred when it failed to obtain testimony or a written

report from the court-appointed guardian ad litem and deprived the father of the opportunity to

cross-examine the guardian ad litem. In lieu of a written report or testimony, the guardian ad

litem provided an oral report to the trial court, which included a recommendation that the trial

court permit visitation in the UAE.

       Section 506 of the Dissolution Act states that a “guardian u shall testify or submit a

written report to the court regarding his or her recommendations.” 750 ILCS 5/506(a)(2) (West

2006). Section 506 also provides that the “guardian ad litem may be called as a witness for

purposes of cross-examination regarding the guardian ad litem’s report or recommendations.”

750 ILCS 5/506(a)(2) (West 2006). The Illinois Supreme Court has held that a trial court’s

denial of a party’s request to cross-examine a guardian ad litem is a denial of procedural due

process. Bates, 212 Ill. 2d at 514. This due process violation is subject to harmless error

analysis. Bates, 212 Ill. 2d at 515.

       In the case at bar, the guardian ad litem presented his recommendations in an oral report

to the court during a pretrial conference with counsel present. The father did not claim in his

appellate brief that he objected at the pretrial conference to the oral report or that he made a

request at that time for testimony, cross-examination or a report in writing. Apparently for the

first time on appeal, the father claimed that the guardian’s oral report surprised him and precluded

his ability to prepare adequately for trial. He failed to cite to any place in the record where he

made these claims to the trial court. Bates, 212 Ill. 2d at 517 (a party must provide citations to

                                                  15
No. 1-06-3304


the relevant pages in the record); 210 Ill. 2d R.341(h)(7) (appellant is required to submit a brief

with citation to “the pages of the record relied on”).

        Since the father failed to object in the court below, he has waived consideration of these

issues on appeal. Lange v. Freund, 367 Ill. App. 3d 641, 648-49 (2006). The plain error doctrine

does permit an appellate court to review errors not properly preserved at the trial level. Lange,
367 Ill. App. 3d at 649; Gillespie v. Chrysler Motors Corp., 135 Ill. 2d 363, 375 (1990). “But

this doctrine is applied in civil cases only where the act complained of was a prejudicial error so

egregious that it deprived the complaining party of a fair trial and substantially impaired the

integrity of the judicial process.” Lange, 367 Ill. App. 3d at 649; Gillespie, 135 Ill. 2d at 377.

        Before an error can rise to the level of a plain error, there must first be a “threshold-level

showing” of prejudice. Lange, 367 Ill. App. 3d at 649. The father has not explained what he

would have done differently if he had received the guardian’s recommendation earlier and in

writing. Thus, this court finds both that the father waived this issue for appeal and that it did not

rise to the level of a plain error.

        In addition, the lack of cross-examination of the guardian ad litem did not violate the

father’s right to due process. As noted before, a due process violation occurs when a trial court

denies a party’s request to cross-examine a guardian ad litem. Bates, 212 Ill. 2d at 514.

However, the Bates decision, which the father cites, is not on point. In Bates, the party

requested the opportunity to examine the Guardian ad litem; by contrast, in the case at bar, the

father never made such a request. Bates, 212 Ill. 2d at 514. Thus, no due process violation

occurred.

                                                  16
No. 1-06-3304


                           Recommendation of Section 604(b) Evaluator

        The father also claims that this court should reverse the trial court’s order of visitation in

the UAE because the trial court failed to consider the report of Dr. Palen, who was appointed by

the court to evaluate the parties and the child. In his written report dated December 12, 2005, Dr.

Palen recommended that the child “continue to reside in the primary care of the mother” and that

the parties share legal custody. With respect to travel, Dr. Palen recommended that “neither

parent be able to travel with Basma out of the United States without leave of the court,” that

“each of the parents post a sizeable bond to ensure that Basma not be removed from the United

States or secreted from the other parent,” and that “[h]er removal from the United States would

be irreparably detrimental to her well-being.”

        In direct contradiction of the father’s claim that the trial court failed to consider Dr.

Palen’s report, the trial court specifically referred to Dr. Palen’s report in its written judgment for

dissolution of marriage, dated October 12, 2006. In fact, with respect to travel, the trial court

implemented most of Dr. Palen’s recommendations. First, the trial court’s order implemented the

parties’ agreement and Dr. Palen’s recommendation that the child not be removed from the

United States but remain here on a permanent basis. Second, the trial court ordered the posting

of a sizeable bond, as Dr. Palen recommended. Third, Dr. Palen recommended that the child not

travel out of the United States without leave of court, and the parenting order gave specific leave

of court for the child to travel on biannual visits to her mother in the UAE.

        The father’s appellate brief failed to cite any pages in the record to support his claim that

the trial court did not consider Dr. Palen’s report. In addition, even if the father’s claim was

                                                  17
No. 1-06-3304


factually correct, his brief failed to cite any legal authority for the proposition that a parenting

order must be reversed if a trial court does not consider the psychologist’s report. As noted

above, a party waives a claim by failing to support it with citations to legal authority or the

record. Ward, 215 Ill. 2d at 332; Bates, 212 Ill. 2d at 517; 210 Ill. 2d R.341(h)(7).

        This court will not reverse a trial court simply because it decided not to follow all of a

psychologist’s recommendations. Dr Palen was appointed pursuant to section 604(b),

which permits the trial court to “seek the advice of professional personnel,” 750 ILCS 5/604(b)

(West 2006) . Nothing in section 604 requires the trial court to follow the advice of the 604(b)

evaluator. Advice is simply that – advice. The trial court is the ultimate fact finder in a child

custody case, not the expert witness. In re Marriage of Gambla, 367 Ill. App. 3d 441, 468

(2006). “Prohibiting a trier of fact from rejecting an expert’s opinion on an ultimate issue would

usurp the role of the trier of fact.” Gambla, 367 Ill. App. 3d at 468 (this court affirmed a trial

court’s award of custody to the mother, despite the contrary recommendations of the two

psychologists who were ordered to perform custody evaluations). Thus, the trial court’s decision

not to implement all of Dr. Palen’s recommendations is not, by itself, a ground for reversal.

                                      Amount of Security Bond

        The father claims that this court should reverse the part of the order providing for

visitation in the UAE because the trial court failed to hear evidence concerning the appropriate

amount of the security bond before setting its amount. Specifically, the father claimed in his brief

to this court that: “[a]t the trial, Counsel for Petitioner Father tried to ask what would be a fair

amount for the bond, but the Court sustained the objection, not allowing testimony on the

                                                  18
No. 1-06-3304


subject.” The brief then cites the cross-examination of the mother by the father’s attorney during

the June 26th hearing. The brief cites a page in the record which contains the following colloquy:

                   MR. SIMKIN: “How much of a cash bond are you anticipating

                suggesting to the Court would be a fair amount?

                   MS. AVERY:[mother’s attorney]: Judge, I’m going to object

                to the question because that’s part of our settlement negotiations

                between attorneys and at this point –

                   THE COURT: It hasn’t been agreed to?

                   MS. AVERY: Well, frankly, we haven’t even discussed the

                number. My client, as she said earlier, will do whatever your

                Honor rules.

                   MR. SIMKIN: I’ll rephrase my question. If the Court sets a cash

                amount of a bond [sic] has to be deposited either with the Court or

                in some other fashion and you are unable to make that bond, are

                you agreeable that your parenting time in the United Arab Emirates

                will not commence until that bond is posted? Do you understand

                my question?

                   MS. SAHEB: I do understand.

                   MS. AVERY: I guess I’d object to the follow [sic] of the

                question, Judge, because we don’t know yet what the terms of the

                agreement are going to state. So, I mean Counsel is –

                                                 19
No. 1-06-3304


                   THE COURT: I think she answered that she is willing to post a

                bond.

                   MS. AVERY: Yes.

                   THE COURT: And the terms are to be determined.

                   MR. SIMKIN: Okay.

                   MS. AVERY: Yes.”

The above colloquy shows that the trial court deferred to the representation of the mother’s

attorney, to which the father’s attorney acquiesced, that the attorneys were engaged in settlement

negotiations and that questioning about the amount would endanger those negotiations.

       The Illinois Supreme Court has held that, under “ ‘the doctrine of invited error,’ ” a party

“ ‘may not request to proceed in one manner and then later contend on appeal that the course of

action was in error.’ ” People v. Harvey, 211 Ill. 2d 368, 385 (2004), quoting People v. Carter,

208 Ill. 2d 309, 319 (2003). To permit a party to use, as a vehicle for reversal, the exact action

which it procured in the trial court “ ‘would offend all notions of fair play’ ” and encourage

duplicity by litigants. Harvey, 211 Ill. 2d at 385, quoting People v. Villarreal, 198 Ill. 2d 209, 227

(2001). Thus, when a party “procures, invites or acquiesces” to a trial court’s evidentiary ruling,

even if the ruling is improper, he cannot contest the ruling on appeal. People v. Bush, 214 Ill. 2d
318, 332 (2005); Harvey, 211 Ill. 2d at 386; People v. Caffey, 205 Ill. 2d 52, 114 (2001).

       In the case at bar, the father’s attorney acquiesced to the mother’s attorney’s

representation to the trial court concerning ongoing settlement negotiations. The father cannot

now complain about an action that he invited. Thus, the lack of testimony about an appropriate

                                                 20
No. 1-06-3304


amount for the bond is not a ground for reversal. In addition, the father has offered no evidence

that the $100,000 bond set by the trial court was inadequate.

                                            CONCLUSION

        For the foregoing reasons, the modified joint parenting order of the trial court is affirmed.

First, the trial court did not abuse its discretion by permitting visitation in a country that is not a

party to the Hague Convention, where the father was previously able to obtain some legal

recourse in the non-Hague country and the mother previously returned the child to the United

States. Second, by failing to object in the trial court, the father waived consideration on appeal of

the lack of testimony or a written report by the guardian ad litem. Third, the trial court

implemented most of the psychologist’s recommendations with respect to travel, and the trial

court’s decision not to implement all of the psychologist’s recommendations is not, by itself, a

ground for reversal. Fourth, the father cannot now complain about the lack of testimony about

the appropriate amount of the security bond when his actions at the trial court invited the finding

by the trial court and when the father failed to show that the amount of the security bond was

inadequate.

        Affirmed.

        CAHILL, P.J., and GARCIA, J., concur.




                                                   21